The defendant's petition for certification to appeal from the Appellate Court, 181 Conn.App. 760, 189 A.3d 652 (2018), is granted, limited to the following issues:"1. Did the Appellate Court correctly conclude that the trial court had properly denied the defendant's motion for a Porter hearing to determine the reliability of fire-arm and toolmark identification?"2. Did the Appellate Court correctly conclude that the trial court had properly denied the defendant's motion in limine to limit the scope of the testimony of the state's expert on firearm and toolmark analysis?"3. Did the Appellate Court correctly conclude that the trial court had properly admitted the uncharged misconduct evidence?"